Citation Nr: 1027076	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for claimed left ear hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1967.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 RO rating decision.  

During the course of his appeal, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law Judge 
in April 2010.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veteran contends that he currently suffers from hearing loss 
in his left ear that was aggravated by the continuous loud noise 
exposure from time spent in combat serving as a cannoneer.  

This assertion is supported by testimony provided by the Veteran, 
his spouse, and his representative at his April 2010 hearing, as 
well as by various written statements submitted by the Veteran's 
spouse and sibling.  

Unfortunately, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide the claim 
for service connection.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (2009).  

Importantly, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

The submitted private audiology reports, dated from December 1999 
to May 2005, show findings of moderate to severe hearing loss in 
the left ear.  

Notably, the Veteran testified in his April 2010 hearing that he 
worked on an assembly line after service, but wore hearing 
protection.  

In conjunction with the current appeal, the Veteran underwent a 
VA audiology examination in December 2008 when the examiner 
indicated that "defective hearing" was noted on induction into 
service and that the Veteran complained of hearing loss and 
tinnitus and gave a history of exposure to artillery fire.   

On authorized audiological evaluation, pure tone thresholds, in 
decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
65
65
70
90

Speech audiometry revealed speech recognition ability of 76 in 
the left ear.  The Veteran was diagnosed with moderately severe 
to profound sensorineural hearing loss in the left ear.  

The examiner opined that the matter of the etiology of the 
Veteran's left ear hearing loss could not be resolved without 
resorting to mere speculation due to the fact that the no 
audiogram was performed at separation and had significant noise 
exposure as a civilian.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in denial 
of the claim.  See 38 C.F.R. § 3.655 (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  

Accordingly, this matter is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to request 
that he identify all healthcare providers 
who have treated him for his left ear 
hearing loss, and provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

2.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed left ear 
hearing loss.  Prior to examining the 
Veteran, the examiner must review the 
entire claims file, including a complete 
copy of this remand.  The examiner in this 
regard should elicit from the Veteran and 
record a complete clinical history 
referable to his hearing  problems.  All 
necessary diagnostic testing should be 
performed, and all clinical findings should 
be reported in detail.  

Based on his/her review of the case, the VA 
examiner should opine as to whether the 
Veteran's current left ear hearing 
disability at least as likely as not is due 
to a pattern of loud noise exposure 
beginning with that experienced by him 
during two years of military service in the 
artillery, including active duty in the 
Republic of Vietnam.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  Once again, the Veteran 
is to be advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on his 
claim.  

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
responsive Supplemental Statement of the 
Case and afforded a reasonable opportunity 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


